Exhibit 10.58


FIRST AMENDMENT TO
CONSULTING AGREEMENT


THIS FIRST AMENDMENT TO THE CONSULTING AGREEMENT (this “First Amendment”),
effective as of December 13, 2013, is by and among Eos Petro, Inc., a Nevada
corporation (“Eos”) and DVIBRI, LLC (“Consultant,” and collectively with Eos,
the “Parties”).
 
WHEREAS, pursuant to a Consulting Agreement dated August 26, 2013 (the
“Consulting Agreement”) between Eos and Consultant, Eos engaged Consultant to
exclusively render certain financial advice regarding business and financing
activities of Eos;
 
WHEREAS, while the initial term of the Consulting Agreement has expired,
Consultant has continued to render certain services to Eos, and expects to
continue to do so through January 31, 2014; and
 
WHEREAS, the Parties now desire to amend certain terms and conditions relating
to the term of the Consulting Agreement and the compensation to be provided to
Consultant for rendering services thereunder.
 
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and intending to be legally bound hereby, the Parties hereby agree to
amend the Consulting Agreement in this First Amendment as follows:
 
1.           Defined Terms.  All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to them in the Consulting
Agreement.
 
2.           Amendment to Section 1. Section 1 of the Consulting Agreement is
hereby amended and restated in its entirety to read as follows:
 
 
1.
Term. The Company engages Consulting as an independent contractor, and
Consultant agrees to be so engaged, to provide Services related to the Company.
Unless earlier terminated as provided in this Agreement, this Agreement shall
terminate on January 31, 2014.

 
3.           Additional Compensation. In addition to the $10,000.00 in
Compensation Consultant received pursuant to Section 5 of the Consulting
Agreement, which Consultant hereby acknowledges it received on or prior to the
date of this First Amendment, as additional consideration for the additional
Services Consultant will provide to Eos through January 31, 2014, Eos shall pay
to Consultant the following (“Additional Compensation”):
 
(i)           On or before December 16, 2013, Eos shall pay to Consultant an
additional $10,000.00; and


(ii)           On or before January 31, 2014, Eos shall issue to Consultant
10,000 restricted shares of its common stock.


4.           Tax Advice. Consultant and its advisors, if any, have been afforded
the opportunity to ask questions of Eos, and Consultant has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed decisions with respect to the Additional Compensation. The Consultant
understands that it, and not Eos, shall be responsible for its own tax
liabilities and any tax reporting obligations that may arise as a result of
receiving such Additional Compensation.
 

 
1

--------------------------------------------------------------------------------

 
 
 
5.           Representations for Share Issuance. Consultant hereby represents
and warrants that the aforementioned 10,000 restricted shares of common stock of
Eos are being acquired for the account of the Consultant for investment and not
with a view to, or for resale in connection with, the distribution thereof and
that the Consultant has no present intention of distributing or reselling such
shares, all except as in compliance with applicable securities laws, and that
the Consultant is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended.
 
6.           Lock-up/Leak-Out. Simultaneously with the execution of this First
Amendment, Consultant shall sign the Amendment to an existing Lock-up/Leak-Out
Agreement.
 
7.           Entire Agreement.  The Consulting Agreement, as amended by this
First Amendment, embodies the entire understanding among the Parties with
respect to the subject matter thereof and hereof and can be changed only by an
instrument in writing executed by all of the Parties.
 
8.           Conflict of Terms.  In the event of a conflict or inconsistency
between the terms of the Consulting Agreement and those of this First Amendment,
the terms of this First Amendment shall control and govern the rights and
obligations of the Parties.
 
9.           Other Agreements; Ratification.  Except to the extent amended
hereby or inconsistent herewith, all of the terms, covenants, conditions, and
provisions of the Consulting Agreement shall remain in full force and effect,
and the Parties hereby acknowledge and confirm that the same are in full force
and effect.
 
10.           Execution.  This First Amendment may be executed in one or more
counterparts, each of which shall be an original, but all of which shall
constitute one and the same instrument.  Facsimile or other electronic
signatures shall be accepted by the Parties as originals.
 


 
[signature page follows]
 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Eos and Consultant have caused this First Amendment to be
executed by their respective officers thereunto duly authorized as of the date
first above written.
 
“EOS”
EOS PETRO, INC.




By:/s/ Nikolas Konstant


Name:  Nikolas Konstant
Its:  Chairman and CFO
 
 




“CONSULTANT”
DVIBRI, LLC




By:/s/ Umesh Patel


Name:  Umesh Patel
Its:  Managing Partner
 
 





 
3

--------------------------------------------------------------------------------

 



CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (the "Agreement") effective as of August 26, 2013
(“Effective Date”), by and between Eos Petro, Inc., a Nevada corporation, with
its principal offices located at 1999 Avenue of the Stars, Suite 2520, Los
Angeles, California 90067 (the "Company") and DVIBRI, LLC, a California limited
liability company with a principal address located at 3276 Kirkham Drive,
Glendale, CA 91208 (“Consultant”). The Company and Consultant are each a “Party”
to this Agreement and are sometimes collectively referred to as the “Parties.”
 
WHEREAS, The Company desires to engage Consultant to furnish certain financial
advice regarding business and financing activities of the Company (the
“Services”) on the terms and conditions set forth in this Agreement; and
 
WHEREAS, Consultant is willing and able to perform such Services on behalf of
the Company for the consideration and on the terms and conditions set forth
below in this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and promises herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties, intending to be legally bound, hereby
agree as follows:
 
1.      Term. The Company engages Consultant as an independent contractor, and
Consultant agrees to be so engaged, to provide Services related to the
Company.   Unless earlier terminated as provided in this Agreement, the term of
this Agreement shall be for 90 (ninety) days commencing from the Effective Date.
 
2.      Services.  The Services to be provided by Consultant pursuant to the
terms of this Agreement are such matters relating to the business and financial
affairs of the Company as the executive officers of the Company shall from time
to time reasonably request.
 
3.      Work Product. Consultant acknowledges and agrees that all right, title
and interest in and to the product of all work performed by Consultant pursuant
to this Agreement (the “Work Product”) shall belong to and shall upon its
creation become the exclusive property of The Company.  All Work Product shall
be deemed a “work made for hire” to the full extent of that doctrine under the
laws of the United States of America and of all foreign nations having the same
or a similar law or doctrine.  Further, Consultant hereby irrevocably and in
perpetuity assigns all of its right, title and interest in and to all Work
Product.  Consultant covenants and agrees to timely execute upon the Company’s
written demand any and all documents necessary or appropriate to confirm,
perfect and protect the Company’s rights as owner in and to all Work
Product.  In the event that Consultant wrongfully refuses or is unable to
execute any such documents. Consultant hereby irrevocably appoints the Company
as Consultant’s attorney-in-fact with power and authority to execute any such
documents on behalf of and in the name and place of Consultant, which power is
coupled with an interest.
 
4.      Independent Contractor Relationship.  The Parties acknowledge and agree
that Consultant is an independent contractor and not an employee, agent, broker,
dealer, joint venturer or partner of the Company.  Consultant and the Company
intend that Consultant is not an employee for state or federal tax
purposes.  Consultant has no authority to represent itself as an agent or
employee of the Company or to obligate, bind or commit the Company to any
agreement, arrangement, proposal, partnership, transaction or opportunity
(collectively, an “Opportunity”) without the prior written approval of the
Company’s Chief Executive Officer or Board of Directors.
 

 
4

--------------------------------------------------------------------------------

 
 
 
5.      Compensation.  In consideration for Consultant entering into this
Agreement, Consultant shall receive Ten Thousand Dollars (US $10,000.00) (the
“Compensation”) on the Effective Date.
 
(i)           Tax Advice. Consultant and its advisors, if any, have been
afforded the opportunity to ask questions of the Company, and the Consultant has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed decision with respect to his Compensation. The Consultant
understands that it (and not the Company) shall be responsible for its own tax
liabilities and any tax reporting obligations that may arise as a result of
receiving such Compensation.


6.      Expenses. The Company agrees to reimburse Consultant for all reasonable
expenses incurred in connection with the performance of Services which have been
pre-approved in writing by the Chief Executive Officer or the Board of Directors
of the Company. Consultant agrees that it is solely responsible for and will
indemnify, defend, and hold the Company harmless from, any actions, proceedings,
claims or demands for the payment of any taxes, interest, penalties, levies or
assessments applicable to the expenses paid under this Agreement.
 
7.      Special Skill and Time Devoted to Services.  The Services will be
performed exclusively by Umesh Patel. Consultant represents and warrants that
Umesh Patel has the special skill and professional competence, expertise and
experience to perform the Services and that Umesh Patel will perform the
Services on behalf of Consultant. Consultant retains the right to perform
services for other parties while this Agreement is in effect, except that
Consultant shall not perform services that would in any way interfere with the
performance of the Services described herein, as more fully set forth in
Representations and Warranties of Consultant in Paragraph 11(i) hereof.
Consultant agrees to devote such time to the business of the Company as is
reasonably necessary to provide the Services and to perform the Services in a
diligent, efficient, competent and skillful manner commensurate with the highest
standards of its profession. Consultant agrees to comply with all applicable
federal, state, and local laws and regulations. If, by any act of negligence or
gross or willful misconduct, Consultant violates any such laws or regulations,
Consultant agrees to indemnify and hold harmless from and against any claim,
demand, right, damage, debt, liability, action, cause of action, cost or
expense, including attorneys’ fees actually paid or incurred, arising out of
such violation.
 
8.      Termination of Engagement.  Consultant’s engagement hereunder shall
terminate immediately upon the dissolution of the Company or death of Umesh
Patel. Each Party may also terminate this Agreement before the lapse of the
90-day Term period at any time, with or without reason, upon ten (10) calendar
days’ written notice to the other Party; provided, however, that in the event of
any breach or threatened breach of this Agreement by Consultant, the Company may
terminate this Agreement with immediate effect upon delivery of written notice
to Consultant.
 
9.      Confidential Information. “Confidential Information” means: (i) any
information disclosed by the Company to Consultant, either directly or
indirectly, in writing, orally or by inspection of tangible objects that has
been designated by the Company as “confidential,” either in
 

 
5

--------------------------------------------------------------------------------

 

writing or orally, prior to, at or promptly after the time of disclosure, or
that Consultant clearly understands by the nature of the information to be
confidential, proprietary information of the Company (the “Confidential
Information”); and (ii) any information obtained or derived by Consultant,
directly or indirectly, through inspection, examination, review or analysis of
the Confidential Information.  Confidential Information may also include
information of a third party that is in the possession of the Company and is
disclosed to Consultant.  Confidential Information does not include information:
(x) that is or becomes publicly known without any breach of this Agreement; or
(y) that is independently developed by Consultant without use of any
Confidential Information (Consultant shall bear the burden of establishing the
applicability of this exception by competent evidence).
 
(i)           Non-Use, Non-Disclosure and Return of Confidential
Information.  Consultant shall not, without the prior written consent of the
Company: (a) use Confidential Information for any purpose other than to perform
the Services; (b) disclose Confidential Information to any third party other
than to those representatives of Consultant: (i) who need access to Confidential
Information to assist Consultant perform the Services; and (ii) who have agreed
in writing to be bound by this Agreement; (c) reverse engineer the function or
mechanism of any Confidential Information; (d) make any copies of Confidential
Information; (e) enter into a transaction with any third party, the existence of
or opportunity for which was first disclosed by the Company to Consultant as
Confidential Information; or (f) remove any Confidential Information Company’s
premises.  Immediately upon termination of this Agreement, Consultant shall
return to the Company and delete from any personal computer or other device all
originals and all copies of any Company property, Confidential Information, and
all materials, documents, notes, manuals, computer disks, computers or lists
containing or embodying Confidential Information, or relating directly or
indirectly to the business of Company, which are in Consultant’s possession or
control.  Consultant specifically acknowledges that the Company’s possession of
its Confidential Information gives the Company a competitive advantage over
other companies or persons who do not possess such Confidential Information, and
therefore, that any disclosure to or use of Confidential Information by persons
not engaged by the Company or who are not authorized by the Company to receive
or use the information will cause harm to the Company and provides such persons
an unfair competitive advantage which they would not have had without the use of
having obtained access to such Confidential Information.
 
(ii) No Trading on or Tipping of Confidential Information.  Consultant
acknowledges and agrees that certain or all of the Confidential Information may
be deemed “material, nonpublic information” under applicable federal and state
securities laws, rules and regulations.  Consultant acknowledges that it is
aware that United States securities laws would prohibit any person who has
material non-public information about a company from purchasing or selling,
directly or indirectly, securities of such company (including entering into
hedge transactions involving such securities), or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such
securities.  Consultant will not use or permit any third party to use any
Confidential Information in contravention of United States securities
laws.  Consultant will not purchase, sell, trade, transfer or otherwise transact
in the Company’s securities while in possession of any Confidential Information.
 
10.      Injunctive Relief. Consultant agrees that its violation or threatened
violation of any of the provisions of Paragraph 9 of this Agreement shall cause
immediate and irreparable harm to the
 

 
6

--------------------------------------------------------------------------------

 

Company. In the event of any breach or threatened breach of any of said
provisions, Consultant consents to the entry of preliminary and permanent
injunctions by a court of competent jurisdiction prohibiting Consultant from any
violation or threatened violation of such provisions and compelling Consultant
to comply with such provisions.  This Paragraph 10 shall not affect or limit,
and the injunctive relief provided in this Paragraph 10 shall be in addition to,
any other remedies available to the Company at law or in equity or in
arbitration for any such violation by Consultant.
 
11.      Representations and Warranties.
 
(i)           Consultant represents, warrants, covenants and agrees that: (1) it
is not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”)
and that it is not engaged in the securities brokerage business; (2) the
Consultant provides consulting advisory services; (4) it has a right to enter
into this Agreement; (5) it is not a party to any agreement or understanding,
oral or written, which would prohibit, or interfere with, performance of his
obligations under this Agreement; (6) it will not use in the performance of its
obligations hereunder any proprietary information of any other party which it is
legally prohibited from using; (7) it has disclosed to the Company any other
agreements and/or circumstances which Consultant recognizes or with the exercise
of reasonable care should recognize, create any actual or potential conflicts of
interest between such other agreement or circumstance, on the one hand, and
Consultant’s performance of its obligations under this Agreement, on the other
hand; and (8) it agrees to act in the best interests of the Company and do or
perform no act that could potentially injure the Company’s business, prospects,
interests or reputation.
 
(ii)           The Company represents, warrants and agrees that it has full
power and authority to execute and deliver this Agreement and perform its
obligations hereunder.  The Company further represents, warrants and agrees that
this Agreement:  (1) has been duly authorized by its Board of Directors and no
other corporate action is required of the Company to enter into this Agreement
and perform its obligations hereunder; (2) does not require the consent of any
third party; and (3) does not violate any law, regulation, rule or material
agreement, mortgage, bond, pledge, note or other instrument to which it or its
properties are bound.
 
12.      Company Information. The Company recognizes and confirms that, in
advising the Company and in fulfilling its engagement hereunder, the Consultant
will use and rely on data, material and other information furnished to the
Consultant by the Company. The Company acknowledges and agrees that in
performing its services under this engagement, the Consultant may rely upon the
data, material and other information supplied by the Company without
independently verifying the accuracy, completeness or veracity of same.  In
addition, in the performance of its services, the Consultant may look to such
others for such factual information, economic advice and/or research upon which
to base its advice to the Company hereunder as the Consultant shall in good
faith deem appropriate.  The Parties further acknowledge that the Consultant
undertakes no responsibility for the accuracy of any statements to be made by
Company management contained in press releases or other communications,
including, but not limited to, filings with the Securities and Exchange
Commission.
 
13.      Notices.  Any notice, consent or any other communication required under
the provisions of this Agreement shall be given in writing and sent or delivered
by hand, overnight courier or messenger service, against a signed receipt or
acknowledgment of receipt, or by registered or
 

 
7

--------------------------------------------------------------------------------

 

certified mail, return receipt requested, or telecopier or similar means of
communication if receipt is acknowledged or if transmission is confirmed by mail
as provided in this Paragraph 13, to the parties at their respective addresses
set forth at the beginning of this Agreement or by fax to the Company at (310)
277-0591 or to Consultant at (818) 972-9090, with notice to the Company being
sent to the attention of the individual who executed this Agreement on behalf of
the Company. Either Party may, by like notice, change the person, address or
telecopier number to which notice is to be sent.
 
14.      Consultant’s Liability and Indemnification. In the absence of gross
negligence or willful misconduct on the part of the Consultant or the
Consultant’s material breach of this Agreement, the Consultant shall not be
liable to the Company or to any officer, director, employee, agent,
representative, stockholder or creditor of the Company for any action or
omission of the Consultant or any of its officers, directors, employees, agents,
representatives or stockholders in the course of, or in connection with,
rendering or performing any services hereunder.  Should the Consultant be found
liable for any acts or omissions, the liability of the Consultant pursuant to
this Agreement shall be limited to the aggregate fees received by the Consultant
hereunder, which shall not include any liability for incidental, consequential
or punitive damages.


15.      Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California without regard to
the conflicts of laws principles thereof. The parties hereto hereby agree that
any suit or proceeding arising directly and/or indirectly pursuant to or under
this Agreement shall be brought solely in a federal or state court located in
the State of California.  By its execution hereof, the parties hereby covenant
and irrevocably submit to the inpersonam jurisdiction of the federal and state
courts located in the State of California and agree that any process in any such
action may be served upon any of them personally, or by certified mail or
registered mail upon them or their agent, return receipt requested, with the
same full force and effect as if personally served upon them.  The parties
hereto waive any claim that any such jurisdiction is not a convenient forum for
any such suit or proceeding and any defense or lack of in personam jurisdiction
with respect thereto.  In the event of any such action or proceeding, the party
prevailing therein shall be entitled to payment from the other party hereto of
its reasonable counsel fees and disbursements in an amount judicially
determined.
 
16.      Severability. If any term, covenant or condition of this Agreement or
the application thereof to any party or circumstance shall, to any extent, be
determined to be invalid or unenforceable, the remainder of this Agreement, or
the application of such term, covenant or condition to parties or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant or condition of this Agreement shall be
valid and be enforced to the fullest extent permitted by law, and any court or
arbitrator having jurisdiction may reduce the scope of any provision of this
Agreement so that it complies with applicable law.
 
17.      Entire Agreement.  This Agreement constitutes the entire agreement of
the Company and Consultant as to the subject matter hereof, superseding all
prior written or prior or contemporaneous oral understandings or agreements
including any previous agreements, or understandings with respect to the subject
matter covered in this Agreement. This Agreement may not be modified or amended,
nor may any right be waived, except by a writing which expressly refers to this
Agreement, states that it is intended to be a modification, amendment or waiver
and is signed by both parties in the case of a modification or amendment or by
the party granting the
 

 
8

--------------------------------------------------------------------------------

 

waiver. No course of conduct or dealing between the parties and no custom or
trade usage shall be relied upon to vary the terms of this Agreement. The
failure of a party to insist upon strict adherence to any term of this Agreement
on any occasion shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.
 
18.      Assignment, Successors and Assigns.  Consultant has no right to assign,
delegate, or otherwise transfer this Agreement, or any of Consultant’s rights,
duties, or any other interests in this Agreement to any party, and any purported
assignment will be null and void.  The Company may, without notice to Consultant
and without Consultant’s prior consent or approval, assign, delegate, and
transfer its rights and obligations under this Agreement to any successor
corporation or entity which continues the business of the Company.  This
Agreement will inure to and be binding upon each of the Parties and their
respective legal representatives, heirs, successors, and permissible assigns,
but this provision is not intended to modify the restrictions on assignment by
Consultant set forth above. The Company shall have the right to assign or
transfer any of its rights hereunder. The Consultant shall not have the right to
assign or transfer any of its rights hereunder.
 
19.      Headings.  The headings in this Agreement are for convenience of
reference only and shall not affect in any way the construction or
interpretation of this Agreement.
 
20.      Waivers.  No delay or omission to exercise any right, power or remedy
accruing to either party hereto shall impair any such right, power or remedy or
shall be construed to be a waiver of or an acquiescence to any breach hereof. No
waiver of any breach hereof shall be deemed to be a waiver of any other breach
hereof theretofore or thereafter occurring. Any waiver of any provision hereof
shall be effective only to the extent specifically set forth in an applicable
writing. All remedies afforded to either party under this Agreement, by law or
otherwise, shall be cumulative and not alternative and shall not preclude
assertion by such party of any other rights or the seeking of any other rights
or remedies against any other party.
 
21.      Representation by Counsel. Each Party has had the opportunity to be
represented by and have its legal counsel review and seek to revise this
Agreement, and this Agreement therefore shall not be interpreted against any
party as the drafter.
 
22.      Execution.  This Agreement may be executed in two or more counterparts,
each of which shall be an original, but all of which shall constitute one and
the same instrument.  Facsimile or other electronic signatures shall be accepted
by the Parties as originals.


 
 




 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
Company
EOS PETRO, INC.




By: /s/ Nikolas Konstant
 
Name:  Nikolas Konstant
Title:  President




Consultant
DVIBRI, LLC




By:           /s/ Umesh Patel


Name:  Umesh Patel
Title:  Managing Partner


 



 
10

--------------------------------------------------------------------------------

 
